IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


MILLCREEK TOWNSHIP SCHOOL              : No. 276 WAL 2016
DISTRICT,                              :
                                       :
                    Petitioner         : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
                                       :
            v.                         :
                                       :
                                       :
ERIE COUNTY BOARD OF                   :
ASSESSMENT APPEALS,                    :
                                       :
                    Respondent         :
                                       :
                                       :
            v.                         :
                                       :
                                       :
WEGMANS FOOD MARKETS, INC.,            :
                                       :
                    Respondent         :


                                  ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2016, the Petition for Allowance of

Appeal is DENIED.